U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 May 2, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Aegis Funds (the “Trust”) File Nos. 333-106971 and 811-21399 Aegis High Yield Fund (S000010771) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Aegis High Yield Fund (the “Fund”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from the forms of Prospectus and Statement of Additional Information contained in the most recent amendment for the Fund dated April30,2013, and filed electronically as Post-Effective Amendment No. 15 to the Fund’s Registration Statement on Form N-1A on April 26, 2013. If you have any questions, regarding this filing, please call the undersigned at (414)765-5366. Sincerely, /s/ Edward L. Paz Edward L. Paz, Esq. for US Bancorp Fund Services, LLC
